401 F.Supp. 108 (1975)
Rev. Dr. John Joseph AFFLERBACH et al., Plaintiffs,
v.
AMERICAN BAR ASSOCIATION et al., Defendants.
No. C75-138.
United States District Court, D. Wyoming.
August 14, 1975.
KERR, District Judge.

ORDER DISMISSING COMPLAINT WITH PREJUDICE
Thirty plaintiffs, all members of the American Constitutional Rights Protective Association, instituted this action against the President of the United States, the Attorney General of the United States, Chief Justice of the United States and five Justices thereof, the Governor of the State of Wyoming, United States Senator Edward Kennedy, the American Bar Association, the State Bar Association, all Judges of the Circuit Courts of Appeals, all United States District Judges except twelve, the Supreme Court of the State of Wyoming and all Judges thereof, the United States District Attorney for the District of Wyoming; the defendants, comprising 500 to 600 officials and individuals, are too numerous to mention in the caption of this order or the body hereof.
In short, the Complaint alleges:
Plaintiffs are members of the American Constitutional Rights Protective Association and/or Life Science Church, the beliefs of the latter, according to plaintiffs, being the Declaration of Independence and the Constitution of the United States.
In their first claim, plaintiffs allege that defendants have conspired to violate and deprive them of their civil rights through the control and monopolization of the distribution of legal services. That, the defendants have conspired "not only to make it a crime to Petition, but to make it a crime to *109 even discuss the very provisions of the Constitution." That, this conspiracy allegedly has been effected by the "control exerted by judges and bar associations over the practice of law and by the refusal to permit persons who are not licensed by these bar associations to represent fellow citizens."
Plaintiffs, in a second claim, further allege that defendants have conspired to enact unconstitutional legislation in the form of laws requiring the payment of income taxes and the reporting of income. Plaintiffs further allege that these laws violate their religious beliefs and that in defending themselves, plaintiffs have been "forced to take counsel licensed by the enemy and governed by the bar associations, which are an altruistic society of socialists, collectivists and communists."
Plaintiffs further claim that defendants have conspired to violate various provisions of the antitrust laws by establishing minimum fee schedules, monopolizing the establishment of law schools, and studiously preventing entry into the profession and practice of law. For these alleged wrongs plaintiffs seek, among other remedies, damages in the sum of $550,000,000 and seek disbandment of all bar associations.
The Court, having reviewed the Complaint herein and the motions to dismiss filed on behalf of all of the defendants, is of the opinion that said action does not rise to the dignity of requiring the setting of said motions of dismissal for hearing;
The Court further finds that the action is designed to disrupt the orderly administration of the courts and calculated to harass individuals and professional associations by and through the commitment of substantial time, expense and effort at all levels of the federal judicial system, including the Executive Department of the Federal Government, the Executive Department of the State of Wyoming and the judicial system thereof;
The Court further finds that there is no constitutional right to prosecute an action in the United States district courts that is frivolous, malicious or designed to obstruct justice, and courts should be especially watchful for any such actions;
Now, therefore, the Court, in the exercise of its inherent power, dismisses said Complaint, together with the cause with prejudice, as to all defendants named therein save and except the United States District Judge for the District of Wyoming, and with respect to him another judge will be assigned to hear the matter and make disposition thereof.